IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: J.D., A MINOR                      : No. 34 WAL 2017
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: M.S.                         : the Order of the Superior Court
                                          :



                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2017, the Petition for Allowance of Appeal is

DENIED.